214 F.2d 879
James C. PETERBARK, Appellant,v.UNITED STATES of America, Appellee.
No. 12019.
United States Court of Appeals District of Columbia Circuit.
Argued June 21, 1954.
Decided July 1, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. Richard H. Mayfield, Washington, D. C., appointed by this Court, with whom Mr. Charles S. Sures, Washington, D. C., was on the brief, for appellant.
Mr. Harold H. Greene, Asst. U. S. Atty., Silver Spring, Md., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll and E. Riley Casey, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of murder in the second degree. We find no error affecting substantial rights.


2
Affirmed.